UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                            No. 00-30475
                          Summary Calendar

                          GLEN S. JACKSON,

                                               Plaintiff-Appellant,
                               VERSUS

                  SAMEDAN OIL CORPORATION, ET AL,

                                               Defendants,

                  SAMEDAN OIL CORPORATION, ET AL,

                                               Defendants-Appellees.



           Appeal from the United States District Court
               for the Eastern District of Louisiana
                           (98-CV-472-R)

                          February 1, 2001

Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

      The judgment of the district court is AFFIRMED essentially for

the reasons assigned by the district court in its careful Order and

Reasons dated January 28 and March 31, 2000.




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.